                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 JOERELLA ELLEBY, on behalf of herself                :
 and others similarly situated,                       :   CIVIL ACTION FILE NO.
                                                      :
        Plaintiff,                                    :
                                                      :
 v.                                                   :   COMPLAINT – CLASS ACTION
                                                      :
 LIBERTY UNIVERSITY, INC.,                            :
                                                      :   JURY TRIAL DEMANDED
        Defendant.                                    :
                                                      :
                                                  /

       Plaintiff Joerella Elleby (hereinafter referred to as “Plaintiff”), individually and on behalf

of all others similarly situated, alleges on personal knowledge, investigation of her counsel, and

on information and belief, as follows:


                                     NATURE OF ACTION

       1.      As the Supreme Court recently explained, “Americans passionately disagree

about many things. But they are largely united in their disdain for robocalls. The Federal

Government receives a staggering number of complaints about robocalls—3.7 million

complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

30 years, the people’s representatives in Congress have been fighting back. As relevant here, the

Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

to cell phones and home phones.” Barr v. Am. Ass'n of Political Consultants, 140 S. Ct. 2335,

2343 (2020).




      Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 1 of 11
          2.        This case involves a campaign by Liberty University to market its programs

  through the use of pre-recorded telemarketing calls in plain violation of the Telephone Consumer

  Protection Act, 47 U.S.C. § 227 et seq. (hereinafter referred to as the “TCPA”).

          3.        The recipients of Liberty University’s illegal calls, which include Plaintiff and the

  proposed class, are entitled to damages under the TCPA and because the technology used by

  Liberty University makes calls en masse, the appropriate vehicle for their recovery is a class

  action lawsuit.

                                                 PARTIES

          4.        Plaintiff Joerella Elleby is, and at all times mentioned herein was, an individual

  residing in this District.

          5.        Defendant Liberty University is a Virginia university located in Lynchburg.

                                     JURISDICTION AND VENUE

        6.          This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

47 U.S.C. § 227 et seq.

        7.          This Court has specific personal jurisdiction over Liberty University because it

made calls directed to and received by the Plaintiff in this District.

        8.          Venue is proper pursuant to 28 U.S.C. § 1391(b) because Liberty University made

calls directed to and received by the Plaintiff in this District.

                                        TCPA BACKGROUND

  The TCPA Prohibits Automated Telemarketing Calls

          9.        The TCPA makes it unlawful to make any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using an


                                                      2
         Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 2 of 11
automatic telephone dialing system or an artificial or prerecorded voice to any telephone number

assigned to a cellular telephone service or that is charged per the call. See 47 U.S.C. §

227(b)(1)(A)(iii).

        10.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

        11.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        12.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


The National Do Not Call Registry

        13.     § 227(c) of the TCPA requires the FCC to “initiate a rulemaking proceeding



                                                 3
       Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 3 of 11
concerning the need to protect residential telephone subscribers’ privacy rights to avoid receiving

telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

       14.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

       15.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

       16.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are made. 47

U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

                                  FACTUAL ALLEGATIONS

       17.     Defendant Liberty University is a “person” as the term is defined by 47 U.S.C.

§ 153(39).

       18.     Plaintiff Elleby’s telephone number, 828-292-XXXX, is assigned to a cellular

telephone service.

       19.     Plaintiff registered her number with the National Do Not Call Registry on March

12, 2021.

       20.     The Plaintiff received pre-recorded telemarketing calls from the Defendant, at a

minimum, on April 2, 9, 13, 16, and 20, 2021.




                                                  4
      Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 4 of 11
       21.     Each of the pre-recorded telemarketing calls were substantively similar and made

as part of a Summer 2021 promotional campaign by Liberty University to promote its education

programs to consumers at a discounted rate.

       22.     The calls came from the following Caller ID: 434-592-4309.

       23.     That number has had many complaints of unsolicited robocalling activity from

Liberty University. See, e.g., https://directory.youmail.com/directory/phone/4345924309;

https://www.shouldianswer.com/phone-number/4345924309;

https://800notes.com/Phone.aspx/1-434-592-4309.

       24.     The Plaintiff did not consent to the call and the calls were not necessitated by an

emergency.

       25.     Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendant because their privacy has been violated and they were annoyed and harassed.

Plaintiff and the Class Members were also harmed by use of their telephone power and network

bandwidth and the intrusion on their telephone that occupied it from receiving legitimate

communications.

                              CLASS ACTION ALLEGATIONS

       26.     Plaintiff brings this action on behalf of herself and the following class (the

“Class”) pursuant to Federal Rule of Civil Procedure 23.

       27.     Plaintiff proposes the following Class definition, subject to amendment as

appropriate:

       Robocall Class: All persons within the United States: (1) to whose cellular telephone
       number or other number for which they are charged for the call (2) Defendant (or an
       agent acting on behalf of Defendant) placed a telemarketing call (3) within the four years


                                                 5
      Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 5 of 11
       prior to the filing of the Complaint (4) using an identical or substantially similar pre-
       recorded message used to place telephone calls to Plaintiff.

       National Do Not Call Registry Class: All persons within the United States: (1) to whose
       telephone numbers that were on the National Do Not Call Registry for at least 30 days,
       (2) Defendant (or an agent acting on behalf of Defendant placed more than one
       telemarketing call, (3) within a 12-month period, (4) from four years prior the filing of
       the Complaint.

       28.     Plaintiff is a member of and will fairly and adequately represent and protect the

interests of this class as she has no interests that conflict with any of the class members.

       29.     Excluded from the Class are counsel, the Defendant, and any entities in which the

Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom

this action is assigned, and any member of such judge’s staff and immediate family.

       30.     Plaintiff and all members of the Class have been harmed by the acts of the

Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time,

the use of their telephone power and network bandwidth, and the intrusion on their telephone that

occupied it from receiving legitimate communications.

       31.     This Class Action Complaint seeks injunctive relief and money damages.

       32.     The Class as defined above are identifiable through the Defendant’s dialer

records, other phone records, and phone number databases.

       33.     Plaintiff does not know the exact number of members in the Class, but Plaintiff

reasonably believes Class members number, at minimum, in the hundreds in each class.

       34.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

       35.     Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.

                                                  6
      Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 6 of 11
       36.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       37.     There are numerous questions of law and fact common to Plaintiff and to the

proposed Class, including but not limited to the following:

               (a) Whether the Defendant used pre-recorded message to send telemarketing
                   calls;

               (b) whether Defendant made calls to Plaintiff and members of the Class without
                   first obtaining prior express written consent to make the calls;

               (c) whether Defendant made multiple calls to Plaintiff and other members of the
                   Class whose telephone numbers were registered with the National Do Not
                   Call Registry;

               (d) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (e) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       38.     Further, Plaintiff will fairly and adequately represent and protect the interests of

the Class. Plaintiff has no interests which are antagonistic to any member of the Class.

       39.     Plaintiff has retained counsel with substantial experience in prosecuting complex

litigation and class actions, and especially TCPA class actions. Plaintiff and her counsel are

committed to vigorously prosecuting this action on behalf of the other members of the Class, and

have the financial resources to do so.

       40.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

                                                 7
      Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 7 of 11
          41.   The likelihood that individual members of the Class will prosecute separate actions

is remote due to the time and expense necessary to prosecute an individual case.

          42.   Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                 FIRST CAUSE OF ACTION
                     Violation of the Telephone Consumer Protection Act
                        (47 U.S.C. 227(b)) on behalf of the Robocall Class

          43.   Plaintiff incorporates the allegations from paragraphs 1-42 as if fully set forth

herein.

          44.   The foregoing acts and omissions of Defendant and/or their affiliates, agents,

and/or other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the

cellular telephone numbers of Plaintiff and members of the Class delivering pre-recorded

messages.

          45.   As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of $500 in damages for each and

every call made to their residential or cellular telephone numbers using an artificial or

prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          46.   If the Defendant’s conduct is found to be knowing or willful, the Plaintiff and

members of the Class are entitled to an award of up to treble damages.

          47.   Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on


                                                  8
      Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 8 of 11
Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for

emergency purposes, to any cellular telephone numbers using an artificial or prerecorded voice

in the future.

                                SECOND CAUSE OF ACTION
                      Violation of the Telephone Consumer Protection Act
                       (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(c))
                      on behalf of the National Do Not Call Registry Class

          48.    Plaintiff incorporates the allegations from paragraphs 1-42 as if fully set forth

herein.

          49.    Defendant violated the TCPA and the Regulations by making, or having their

agent make, two or more telemarketing calls within a 12-month period to Plaintiff and the

members of the National Do Not Call Registry Class while those persons’ phone numbers were

registered on the National Do Not Call Registry.

          50.    As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

National Do Not Call Registry Class members are entitled to an award of up to $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(c)(5).

          51.    Plaintiff and Class Members are entitled to an award of treble damages if their

actions are found to have been knowing or willful.

Plaintiff and National Do Not Call Registry Class members are also entitled to and do seek

injunctive relief prohibiting the Defendants from advertising their goods or services, except for

emergency purposes, to any number on the National Do Not Call Registry in the future.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

                                                   9
       Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 9 of 11
       A.      Injunctive relief prohibiting Defendant from calling numbers registered with the

National Do Not Call Registry and/sor calling cellular telephone numbers using a pre-recorded

message advertising their goods or services, except for emergency purposes, using a pre-record

message in the future;

       B.      That the Court enter a judgment awarding Plaintiff and all class members

statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

willful violation; and

       C.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing Classes the Court deems appropriate, finding that Plaintiff is

a proper representative of the Classes, and appointing the lawyers and law firms representing

Plaintiff as counsel for the Classes;

       D.      Such other relief as the Court deems just and proper.

                                        JURY DEMAND

       Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: June 10, 2021                    PLAINTIFF, on behalf of herself
                                        and others similarly situated,

                                        /s/ Ted Johnson
                                        Ted Lewis Johnson
                                        North Carolina State Bar # 39791
                                        PO Box 5272
                                        Greensboro, NC 27435
                                        Telephone: (336) 252-8596
                                        Email: tedlewisjohnson@tedlewisjohnson.com

                                        Avi R. Kaufman (pro hac vice forthcoming)
                                        Florida State Bar # 84382
                                        Kaufman P.A.
                                        400 NW 26th Street

                                                  10
      Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 10 of 11
                        Miami, FL 33127
                        Telephone: (305) 469-5881
                        Email: kaufman@kaufmanpa.com
                        Counsel for Plaintiff




                                  11
Case 5:21-cv-00093-KDB-DCK Document 1 Filed 06/14/21 Page 11 of 11
